                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                         PINE BLUFF DIVISION

MARLO WOOTEN                                                                PLAINTIFF

v.                      CASE NO. 5:18-CV-00226 BSM

L&R DISTRIBUTORS                                                         DEFENDANT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 24th day of February 2020.


                                                 UNITED STATES DISTRICT JUDGE
